Citation Nr: 1129622	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to February 1970.  His awards and decorations include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for right ear hearing loss for which an initial non-compensable evaluation was assigned effective from August 2004, and denied a service connection claim for left ear hearing loss and tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge at travel Board hearing conducted at the RO in Atlanta, Georgia in November 2008.  A copy of the hearing transcript is of record.

This appeal was previously before the Board in January 2009 and September 2010, at which times the service connection claim for left ear hearing loss and the increased initial rating claim for right ear hearing loss were remanded to the RO for additional development.  As will be discussed herein, there has been substantial compliance with those remand instructions and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

The original appeal included a service connection claim for tinnitus which was remanded by the Board for additional development in January 2009.  While the appeal was pending, service connection was established for tinnitus in an April 2010 rating action, for which a maximum 10 percent evaluation was assigned from August 2004, the date of the original service connection claim.  As that claim has been resolved to the full extent, it is no longer in appellate status before the Board.  

The original appeal also included a service connection claim for left ear hearing loss which was remanded by the Board for additional development in January 2009 and September 2010.  While the appeal was pending, service connection was established for left ear hearing loss in an April 2011 rating action, effective from August 2004, the date of the original service connection claim.  As that service connection claim has been resolved to the full extent, it is no longer in appellate status before the Board.  

However, by virtue of the grant of service connection for left ear hearing loss, the issue remaining on appeal now involves the appropriate initial rating to be assigned for bilateral hearing loss.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Such consideration is reflected by the characterization of this claim as shown on the title page.  In April 2011, the RO undertook adjudication of the claim for an initial rating for bilateral hearing loss, assigning an initial 40 percent rating, effective from August 2004.  Hence, the only issue on appeal before the Board at this time involves the claim of entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.

As noted previously by the Board in the September 2010 Remand, it appears that the Veteran may be raising several additional claims, including service connection claims for: PTSD, disorders of the cervical spine and low back; knee(s); eye; elbows, and for a shoulder disorder.  The Board notes that several of the claims may already have been addressed in a final rating action of March 2005 and may require the presentation of new and material evidence to reopen them.  These claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

Audiological test results dated in December 2004 (QTC); March 2009 (VA ); and December 2010 (VA) all consistently reflect that the Veteran has demonstrated hearing deficit and speech recognition scores comporting with the assignment of an initial 40 percent evaluation under mechanical application of the rating formula, and indicate that the provisions of 38 C.F.R. § 4.86(a), relating to exceptional patters of hearing impairment, are for application in this case.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86(a), Tables VI, VIA and VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased initial rating claim for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in August 2004 (addressing the elements of service connection prior to the grant of service connection for hearing loss).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Specifically, as relates to the issue of a higher initial disability rating for the now service-connected bilateral hearing loss, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and QTC/VA examinations were conducted in 2004, 2009, and 2010.  The file also contains statements and contentions made by the Veteran and his representative, which do not in any way include assertions to the effect that any specific additional evidence pertinent to the claim exists, or that the examinations which have been furnished are in any way inadequate.  In addition, the Veteran provided testimony at a travel Board hearing held in November 2008.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran filed an original service connection claim for hearing loss and tinnitus in August 2004.  

In a lay statement apparently provided by a family member in October 2004, it was noted that the Veteran entered service in 1965 in perfect physical shape, with no previous surgeries shown, as verified by a flight physical examination.  

A QTC audio examination was conducted in December 2004.  The Veteran reported having a history of hearing loss since flight training in 1966, with exposure to engine noise during service in Vietnam causing further hearing loss.  He also explained that in 1991, he underwent surgical repair of a fistula in the left ear, causing profound hearing loss.  The examination report also recorded a history of the Veteran's post-service trauma due to: working as an airline pilot for 33 years with hearing protection; using power tools; riding a motorcycle; and participating in hunting and shooting without using hearing protection.  Problems with communication and loss of directionality were noted. 

On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
55
70
75
63.75
LEFT
110
110
110
110
110

Speech recognition was 84 percent in the right ear, and 0 percent in the left ear.  Sloping moderate to severe sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear were diagnosed.  The examiner opined that right ear hearing loss resulted from acoustic trauma in service. 

The file contains a June 2005 statement from the Veteran's brother-in-law indicating that during service, the Veteran was exposed to jet exhaust and engine noise and was completely deaf in the left ear.  

By rating action of March 2005, service connection was established for right ear hearing loss for which a non-compensable evaluation was assigned effective from August 2004.  A service connection claim for left ear hearing loss denied.

The Veteran presented testimony at a travel Board hearing held in November 2008.  He indicated that he wanted to get a hearing aid and stated that he believed that his hearing had become worse since last evaluated by VA in 2004.  The Veteran also indicated that after sustaining acoustic trauma, particularly to the left ear as a helicopter pilot in service, the left inner ear blew out in about 1990 due to a fistula.  

A VA audiological evaluation was conducted in March 2009.  The Veteran complained of difficulty hearing, specifically on the left side or with background noise.  The report mentioned that the Veteran had been a helicopter pilot during service, sustaining acoustic trauma without hearing protection in conjunction with this duty, particularly on the left side due to exposure to engine noise.  

On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
65
75
64
LEFT
105+
105+
105+
105+
105+

Speech recognition was 92 percent in the right ear, and 0 percent in the left ear.  Moderately-severe sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear were diagnosed.  It was also noted that tinnitus was present as a symptom of hearing loss.  The examiner opined that as the Veteran was service-connected for hearing loss and flew helicopters in service, tinnitus was at least as likely as not related to military noise exposure. 

In November 2010, the VA audiologist who had conducted the March 2009 examination provided an addendum to that report with the benefit of review of the claims folder.  Having reviewed the STRs, post-service history and clinical records, the examiner opined that it was at least as likely as not that left ear hearing loss was related to military noise exposure, and that the hearing loss was exacerbated by a left ear fistula in 1990.  No additional audiological or speech recognition testing was undertaken at that time.  

In December 2010, another audiological evaluation was conducted and the claims folder was reviewed.  On audiological evaluation, audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
60
75
75
64
LEFT
105+
105+
105+
105+
105+

Speech recognition was 92 percent in the right ear; the Veteran was unable to participate in speech recognition testing of the left ear due to the severity of his hearing loss.  Mild to severe sensorineural hearing loss in the right ear, and an anacusic left ear, were diagnosed.  Upon review of the STRs, the audiologist opined that it was at least as likely as not that some of the Veteran's left ear hearing loss was causally or etiologically worsened by military noise exposure.  She explained that it was impossible to determine with certainty exactly how much factors such as a post-service left ear fistula and the natural aging process had contributed to the current extent of hearing loss.  

By rating action of April 2011, service connection for left ear hearing loss was granted, effective from August 2004.  In light of the grant, the RO also evaluated the Veteran's bilateral hearing loss for the entirety of the appeal period extending from August 2004, assigning an initial 40 percent evaluation from that entire time.  

Analysis

The Veteran contends that an initial evaluation in excess of 40 percent is warranted for bilateral hearing loss.  In an statement provided for the record he questioned the assignment of a 40 percent evaluation, pointing out that he started losing his hearing due to service-related acoustic trauma in 1968, worse since 1991, with clinical findings of 97% hearing loss in the left ear.  He indicated that he had a hearing aid for the right ear only, with none for the left ear, as it was beyond repair. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

Pertinent to the appeal period extending from August 2004, the date of the original service connection claim for hearing loss, the file includes three examination reports under which the Veteran's hearing loss may be evaluated. 

The December 2004 QTC examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 63.75 (64) and a speech recognition score of 84 percent; comporting with Level III hearing under table VI.  With respect to the Veteran's left ear, the 2004 VA audiogram indicated a pure tone hearing threshold average of 110 and a speech recognition score of 0 percent.  This comports with Level XI hearing under table VI.  The combined percentage evaluation under Table VII for Level III (right - better ear) and XI (left - poorer ear) hearing impairment is 20 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

However, because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) in both the right and left ears was 55 decibels or more upon December 2004 examination, the provisions of 38 C.F.R. § 4.86(a) relating to exceptional patters of hearing impairment are applicable and the Table VIA, may be applied.  Using Table VIA, based on the evaluation of hearing impairment using on puretone threshold data, the right ear pure tone hearing threshold average of 63.75 (64) comports to Level V, and the left ear pure tone hearing threshold average of 110 comports to Level XI, V hearing.  The combined percentage evaluation under Table VII for Level V (right - better ear) and XI (left - poorer ear) hearing impairment is 40 percent.  38 C.F.R. § 4.86(a), Diagnostic Code 6100 (2010).

Upon subsequent VA examination of March 2009, the Veteran had a right ear pure tone hearing threshold average of 64 and a speech recognition score of 92 percent; comporting with Level II hearing under table VI.  With respect to the Veteran's left ear, the 2009 VA audiogram indicated a pure tone hearing threshold average of 105+ and a speech recognition score of 0 percent.  This comports with Level XI hearing under table VI.  The combined percentage evaluation under Table VII for Level II (right - better ear) and XI (left - poorer ear) hearing impairment is 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

However, again because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) in both the right and left ears was 55 decibels or more upon the March 2009 examination, the provisions of 38 C.F.R. § 4.86(a) relating to exceptional patters of hearing impairment are applicable and the Table VIA, may be applied.  Using Table VIA, based on the evaluation of hearing impairment using on puretone threshold data, the right ear pure tone hearing threshold average of 64 comports to Level V, and the left ear pure tone hearing threshold average of 105+ comports to Level XI, hearing.  The combined percentage evaluation under Table VII for Level V (right - better ear) and XI (left - poorer ear) hearing impairment is again 40 percent.  38 C.F.R. § 4.86(a), Diagnostic Code 6100 (2010).

As audiological testing was not performed in November 2010, the most recent VA audiological examination was conducted in December 2010.  At that time, the Veteran had a right ear pure tone hearing threshold average of 64 and a speech recognition score of 92 percent; comporting with Level II hearing under table VI.  With respect to the Veteran's left ear, the 2010 VA audiogram indicated a pure tone hearing threshold average of 105+ and a speech recognition score of 0 percent.  This comports with Level XI hearing under table VI.  The combined percentage evaluation under Table VII for Level II (right - better ear) and XI (left - poorer ear) hearing impairment is 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Upon VA examination of December 2010, the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) in the left ear was 55 decibels or more, warranting application of the provisions of 38 C.F.R. § 4.86(a) relating to exceptional patters of hearing impairment.  However, technically, because testing revealed right ear hearing acuity of 45 decibels at 1,000 hertz, the provisions of 38 C.F.R. § 4.86(a) relating to exceptional patters of hearing impairment would not generally be applicable.  However, in this case failure to apply such provisions would be inconsistent with the underlying purpose of the provisions, the Veteran's history of previous audiological findings revealing evidence of an exceptional pattern of hearing impairment, and the fact that his overall presentation of the degree of right ear hearing loss in the four pertinent frequencies (64 decibels) and speech recognition score (92 percent) was entirely unchanged from that shown upon VA examination of March 2009, when the provisions of 38 C.F.R. § 4.86(a) were applicable.  Moreover, it is difficult to understand how the Veteran's right ear hearing deficit in the 1,000 hertz frequency could have improved so markedly since being evaluated in 2004 and 2009.  

In light of the inconsistencies identified above, the Board believes that resolution of any doubt on this matter warrants application of the provisions of 38 C.F.R. § 4.86(a) in conjunction with the December 2010 audiological results pertaining to the right ear and the Table VIA, may be utilized for evaluation of the degree of both the right and left ear hearing deficit.  Accordingly, using Table VIA, based on the evaluation of hearing impairment using on puretone threshold data, the right ear pure tone hearing threshold average of 64 comports to Level V, and the left ear pure tone hearing threshold average of 105+ comports to Level XI hearing.  The combined percentage evaluation under Table VII for Level V (right - better ear) and XI (left - poorer ear) hearing impairment is again 40 percent.  38 C.F.R. § 4.86(a), Diagnostic Code 6100 (2010).  

In essence, for the entirety of the appeal period extending from August 2004, audiological testing has consistently revealed bilateral hearing deficit which comports with an initial evaluation of 40 percent, but no higher.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The medical professionals who conducted the 2004 and 2009 audio examinations elicited information from the Veteran relating to the functional effects caused by his bilateral hearing loss.  Moreover, the Veteran provided information and examples of the kind of functional and occupational impairment associated with the degree of hearing loss which the Veteran experiences.

However, the Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss.  The fact remains that numeric designations and hence disability evaluations are assigned based upon a mechanical use of tables found in 38 C.F.R. §§ 4.85 and 4.86(a), without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of an initial 40 percent rating for bilateral hearing loss and no more.

Accordingly, the Board can find no basis for the assignment of an evaluation in excess of 40 percent for bilateral hearing loss for any portion of the appeal period.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

In summary, entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is not warranted.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Extra-schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran contends that his bilateral hearing loss is severe, and therefore warrants a higher evaluation; the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate and the record contains no evidence showing the Veteran is entitled to a higher rating at any point during the appeal period; therefore no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the currently assigned initial 40 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss. 38 C.F.R. § 4.85.  Thus, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects the degree of his hearing loss as evaluated under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected bilateral hearing loss, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


